Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 8-11 are currently under examination, wherein no claim has been amended in applicant’s reply filed on November 18, 2020.  Applicant’s election of Invention II, Claims 8-11, with traverse in the reply is acknowledged.  The non-elected Invention I, Claims 1-7 and 12-18, has been withdrawn by the applicant in the same amendment.
The traverse is on the ground that there is no undue burden for examining both inventions because they are significantly overlapping. This is not found persuasive because these inventions are independent or distinct and have acquired a separate status in the art in view of their different classifications. There would be a serious burden on the examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David A. Fitzgerald on January 8, 2021.

The previously withdrawn claims 1-7 and 12-18 have been cancelled.
Allowable Subject Matter
3.	Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search for references did not find any prior art which anticipates or renders obvious the machining process as claimed in the independent claim 8 alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/8/2021